Citation Nr: 0824667	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for nonservice-connected 
pension benefits.


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The appellant had recognized guerrilla service from November 
1944 to February 1945 and Regular Philippines Army service 
from February 1945 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that the 
appellant did not have recognized service to establish 
entitlement to basic eligibility for nonservice-connected 
pension benefits.  

The appellant 's claims file was subsequently transferred to 
the Manila RO.


FINDING OF FACT

The U.S. Army Reserve Personnel Center certified that the 
appellant had recognized guerrilla service from November 1944 
to February 1945 and Regular Philippines Army service from 
February 1945 to May 1945.  


CONCLUSION OF LAW

The appellant did not have the requisite service for basic 
eligibility for VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 
3.41, 3.203 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  VA's duties to assist and notify have been 
considered in this case.  As further noted below, the law and 
not the facts are dispositive on this appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

The appellant contends, in essence, that he is eligible for 
VA nonservice-connected pension benefits since he had active 
military service during World War II.  He asserted that his 
service as member of the recognized guerrillas, and the 
Regular Philippine Commonwealth Army make him eligible for 
pension benefits.  
 
The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Commonwealth of the Philippines, 
including recognized guerrilla service, may, under certain 
circumstances, constitute recognized service in the armed 
forces of the United States for VA purposes.  See 38 C.F.R. 
§§ 3.40, 3.41.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The Court has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see Venturella v. 
Gober, 10 Vet. App. 340 (1997).  

In September 1997, the service department, namely, the U.S. 
Army Reserve Personnel Center certified that the appellant 
had recognized guerrilla service with the Philippine Army 
from November 1, 1944 to February 17, 1945, and the Regular 
Philippine Commonwealth Army from February 18, 1945 to May 
31, 1945.  This finding is binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Spencer v. West, 13 Vet. App. 376 (2000).  

The Board appreciates the appellant's assertions that he 
should be eligible for nonservice-connected pension benefits 
due to his service during World War II.  But given the 
applicable statutory and regulatory provisions recited above 
and the facts of this case, the Board finds that appellant 
does not meet the basic eligibility requirements for VA 
pension benefits.  Thus, the appellant's claim lacks legal 
entitlement under the applicable provisions.  As the law is 
dispositive, the claim must be denied because of the lack of 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994). 


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


